The opinion of the court was delivered,
by Lowrie, C. J.
It is impossible for us to regard the plaintiff below otherwise than as a tenant, having a right to a way-going crop, and the defendant as the sheriff’s vendee of the title under which the tenancy arose, and thus the case comes exactly within the decision in Bittinger v. Baker, 5 Casey 66, which declares that the sheriff’s sale does not divest the tenant’s title to the way-going crop then growing: 1 Wright 134.
This leaves nothing for our consideration but the notice given by the tenant at the sheriff’s sale. Did it mislead the purchaser? We think not. No notice was needed to save the tenant’s crop. The purchaser was bound to know it was there, and to respect it. The notice that the plaintiff put it in didnot disavow, but rather asserted his tenancy, or his late tenancy, already presumed to be known to the defendant, the purchaser. And the further notice that the plaintiff had bought the crop on a sale of it for road taxes was not misleading; for if growing crops may be sold for taxes, those even of a tenant may be sold for the taxes on the land occupied by him, and any one may buy them in and get a good title. Such a notice does not at all divert the attention of a purchaser, from the fact that there, is a crop in the ground that may belong to a tenant or his vendee. We perceive no error in the case.
Judgment affirmed.